Citation Nr: 1502320	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-00 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to September 2, 2009, for the award of a 40 percent rating for service-connected laminectomy and fusion with degenerative arthritis of the lumbar spine (hereinafter lumbar spine disability).

2.  Entitlement to an effective date prior to September 2, 2009, for an award of a 10 percent rating for residuals of a service-connected chip fracture of the right dorsal calcaneus (hereinafter right ankle disability).

3.  Entitlement to an effective date earlier than September 2, 2009, for the grant of service connection for radiculopathy, right lower extremity, and the assignment of a 40 percent rating.

4.  Entitlement to an effective date earlier than September 2, 2009, for the grant of service connection for radiculopathy, left lower extremity, and the assignment of a 10 percent rating.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2010, the RO raised the evaluation of the Veteran's service-connected lumbar spine disability, which was 0 percent disabling, to 40 percent disabling effective September 2, 2009.  Also, in March 2010, the RO raised the evaluation for the Veteran's service-connected right ankle disability, which was 0 percent disabling, to 10 percent disabling effective September 2, 2009.

In July 2010, the RO awarded service connection and separate 10 percent evaluations for radiculopathy, right lower extremity and radiculopathy, left lower extremity as secondary to the Veteran's lumbar spine disability, effective September 2, 2009.  

In September 2010, the Veteran filed a statement in support of claim referencing radiculopathy of the left and right extremities.  The Board construes this as a notice of disagreement and notes that the claims file does not contain a statement of the case (SOC) relating to the grant of service connection or the assignment of ratings for right and left lower extremity radiculopathy.  Therefore, the claims must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the claims file. 

The issues of entitlement to an effective date earlier than September 2, 2009, for the grant of service connection for radiculopathy, right lower extremity, and the assignment of a 40 percent rating as well as the issue of entitlement to an effective date earlier than September 2, 2009, for the grant of service connection for radiculopathy, left lower extremity, and the assignment of a 10 percent rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been service connected for a lumbar spine disability since April 16, 1975; the Veteran was initially assigned a noncompensable rating.

2.  In February 2001, the Veteran filed what was construed as a claim for an increased rating for his back disability.

3.  At an August 2001 VA examination, a service-connected right ankle disability was identified; the examiner recognized a non-service connected back injury that took place in the later 1980s.

4.  In a September 2001 rating decision, the RO denied an increased rating for the Veteran's back disability and granted service connection for a right ankle disability, assigning a noncompensable rating.

5.  The Veteran was notified of the decision and his appellate rights in September 2001; he did not initiate an appeal, and no new and material evidence was received within one year of such notice; the September 2001 rating decision became final.

6.  On August 26, 2009, the RO received a very general and nonspecific claim for benefits from the Veteran; in an August 28, 2009 letter, the RO indicated it was considering the communication to be an informal claim and directed the Veteran to specify what benefits he was claiming; the RO informed the Veteran if a response regarding the benefits sought was received within one year from the date of the letter, any benefits granted would be paid from the date of receipt of the informal claim, i.e. August 26, 2009.

7.  On September 2, 2009, the Veteran filed a formal claim for an increased rating for his lumbar spine disability and his right ankle disability.

8.  The Veteran underwent a VA examination on September 29, 2009 that demonstrated entitlement to increased ratings pursuant to the applicable rating criteria; such ratings were granted in a March 2010 rating decision and the Veteran appealed the assigned effective date of September 2, 2009.

9.  Upon review of evidence since the September 2001 rating decision became final in September 2002, the Board finds that entitlement to a 40 percent disability rating for the lumbar spine and a 10 percent disability rating for the right ankle was not factually ascertainable until the September 29, 2009 VA examination.

10.  Upon review of evidence since the September 2001 rating decision became final in September 2002, the record shows multiple complaints of chronic back pain and that steroid injections and medications were not helping the pain; prior to August 26, 2009, VA did not receive any evidence or communication from the Veteran that constituted a formal claim or that may be construed as an informal claim for an increased disability rating for the Veteran's lumbar spine disability or his right ankle disability, to include information contained in treatment records.

11.  Within one year prior to the Veteran's August 26, 2009 informal claim for VA benefits, the Veteran's back was examined and an MRI of his lumbar spine was performed; such evidence did not factually show entitlement to a 40 percent rating based on the rating criteria applicable to the Veteran's service-connected lumbar spine disability.

12.  Within one year prior to the Veteran's August 26, 2009 informal claim for VA benefits, there was no evidence to demonstrate entitlement to a 10 percent rating based on the rating criteria applicable to the Veteran's service-connected right ankle disability.

13.  The date the evidence factually demonstrated entitlement to the ratings the Veteran now receives for his service-connected disabilities is September 29, 2009; however, the Board will resolve reasonable doubt in the Veteran's favor and find that an earlier effective date of August 26, 2009, the date of the receipt of the Veteran's informal claim for benefits, is warranted in light of VA's August 28, 2009 letter prior to the September 2, 2009 formal claim.


CONCLUSIONS OF LAW

1.  An effective date of August 26, 2009, but no earlier, for the grant of a 40 percent rating for a service-connected lumbar spine disability is warranted.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. §§ 3.400, 3.157, Diagnostic Code 5242 (2014).

2.  An effective date of August 26, 2009, but no earlier, for the grant of a 10 percent rating for a service-connected right ankle disability is warranted.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. § 3.400, 3.157, Diagnostic Code 5271 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an earlier effective dates, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream issues, such as the effective date, is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran was given the opportunity to give testimony before the Board.  VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claims at this time.

II. The Veteran's Contentions and the Evidence Considered by the Board

The Veteran contends that evidence dated in 2008 from the Ann Arbor VA Medical Center indicates an increase in the severity of his lumbar spine disability and his right ankle disability such that he is entitled to an earlier effective date for the higher disability ratings granted in March 2010.  See January 2012 Form 9.  He also contends that he has sought continuing treatment at VA for his disabilities since November 2000 and that his disabilities had increased in severity since that time and prior to September 2, 2009.

Initially, the Board notes that in a September 1, 2001 rating decision, the RO denied the Veteran's claim for an increased rating for his lumbar spine disability.  Also, in that September 2001 rating decision, the RO granted service connection for a right ankle as secondary to the Veteran's lumbar spine disability and granted an noncompensable rating effective the date of the Veteran's claim for an increased rating for his back.  The Veteran did not appeal and the decision became final on September 1, 2002.  Thus, when assessing the proper effective date for a 40 percent rating for the lumbar spine disability and a 10 percent rating for the right ankle disability, the Board's consideration of records must be focused on those dated after September 1, 2002.

Evidence after September 2002 includes VA treatment records from Lansing CBOC, Ann Arbor VA Medical Center (VAMC) and Battle Creek VAMC from November 2002, along with private MRI reports the Veteran indicated were ordered by VA as a result of not having open MRI machines at their facilities.

III. VA Regulations Concerning Earlier Effective Dates & Relevant Rating Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).
Additionally, 38 C.F.R. § 3.157(b) indicates that once a claim for compensation has been allowed, as here, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits. See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  For decisions on or after July 21, 1992, VA treatment records are considered to be in constructive possession of VA adjudicators on the date they were created, regardless of whether they were physically in the claims file. Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  The date of receipt of claim will be considered the date of receipt of competent evidence from a private provider or layperson that shows a reasonable possibility of entitlement to benefits, and the date of receipt of evidence from state or other institution. 38 C.F.R. § 3.157(b)(2)-(3).

Pursuant to these regulations, the Board will consider two possible avenues that might reveal entitlement to earlier effective dates for the Veteran.  First, the Board must consider whether at any time after September 1, 2002, the claims file contains VA treatment records that could be accepted as an informal claim for increased benefits pursuant to 38 C.F.R. § 3.157(b).  If an informal claim is identified, the Board must determine whether entitlement to the currently assigned ratings was factually ascertainable at that time or at any time thereafter prior to September 2, 2009.  In the records between September 2002 and September 2009, the Board will be looking for reports involving the Veteran's spine or his right ankle that describe the results of a VA examination and demonstrate the Veteran's condition had worsened or increased in severity.  See Massie v. Shinseki, 724 F. 3d 1325, 1328 (2013) (agreeing with the Court of Appeals for Veterans Claims that the requirements for an informal claim for increased benefits based on a VA report of examination requires that the report indicate that a veterans disability has worsened.)  If this approach should prove unavailing, the Board will then consider whether entitlement arose within the year prior to the informal claim for benefits received August 26, 2009 pursuant to 38 C.F.R. § 3.400.  

To assist in this analysis, the Board sets forth the rating criteria contained in Diagnostic Codes 5242 and 5271 that are used to rate the Veteran's lumbar spine disability and right ankle disability respectively.  The medical evidence would have to show entitlement pursuant to these code sections for the Board to find that increased ratings were factually ascertainable.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter: General Rating Formula) for Diagnostic Codes (DCs) 5235 to 5243.  With respect to the thoracolumbar spine, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a , General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2013).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a , General Rating Formula, Note (5) (2013).  

DC 5271, the diagnostic code for limitation of motion of the ankle, provides a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2014).

IV.  Analysis

As explained, an earlier effective date for either the Veteran's service-connected lumbar spine disability and/or his service-connected right ankle disability would require a finding between September 2002 and September 2009 that VA medical records could be interpreted as an informal claim pursuant to 38 C.F.R. § 3.157 and that entitlement to the increased ratings was factually ascertainable at the time of that informal claim or sometime thereafter prior to September 2, 2009.  In the alternative, an effective date within one year prior to the Veteran's claim for benefits could be granted if entitlement to the increased ratings was demonstrated within that period. 

Upon review of the record in his case, the Board concludes that the RO already granted a more favorable effective date for the Veteran than the evidence arguably demonstrates.  In March 2010, the RO raised the Veteran's disability rating for his lumbar spine to 40 percent based on a finding of forward flexion to 30 degrees after repetitive motion at the September 29, 2009 VA examination.  Prior to September 29, 2009, the medical evidence did not demonstrate this limitation of motion; in fact, no indication of the amount of limitation of motion experienced by the Veteran appears in the record between 2002 and 2009.
Also in March 2010, the RO raised the Veteran's disability rating for his right ankle to 10 percent based on moderate limited motion of the ankle after repetitive motion as objectively observed at the September 29, 2009 VA examination.  Prior to September 29, 2009, the medical evidence did not demonstrate this limitation of motion; in fact, no evidence of the amount of limitation experienced by the Veteran appears in the record between 2002 and 2009.

In regard to the records within one year prior to the Veteran's formal claim for benefits, the Veteran specifically sites a September 3, 2008 VA treatment record.  This record indicates chronic lower back pain radiating down to the lateral margin of the leg down to the lateral foot.  The Veteran described the pain as dull with burning episodes.  He indicated he had epidural steroid injections in the past that did not work, as well as an unknown morphine therapy that did not work.  Mild asymmetry due to previous ankle surgery was noted.  In addition, it was noted he had limited range of motion in his lower extremity from pain.  Decreased lateral bending of the spine bilaterally was reported.  An MRI of the Veteran's lumbar spine was taken September 23, 2008.  The MRI report revealed grossly normal vertebral alignment with an impression of right neural foraminal narrowing at L2-3, L3-4 with mild to moderate right parcentral mass effect at L5-S1 which appeared to be contacting the exiting L5 nerve root on the right.

These records do not demonstrate entitlement to a 40 percent disability rating for the lumbar spine disability or a 10 percent rating for the right ankle disability because there is no indication regarding the extent of functional limitation, i.e., it is not factually ascertainable from these records that the ratings assigned by the RO were warranted at that time.  It may be that they were; however, pursuant to VA regulations, the increase must be factually ascertainable within the bounds of the rating criteria.

The Board finds that the RO resolved the benefit of the doubt in the Veteran's favor when it granted an effective date of September 2, 2009.  The Board would simply recognize the informal claim received August 26, 2009 and the RO's letter informing the Veteran that if his formal claim were received within a year, the date of the informal claim would be used as the date from which benefits would be paid.  Based on the foregoing, the Board will grant effective dates of August 26, 2009, but no earlier, for the awards of increased ratings for the Veteran's service-connected lumbar spine and right ankle disabilities.


ORDER

An effective date of August 26, 2009, but no earlier, for the award of a 40 percent disability rating for a service-connected lumbar spine disability is granted, subject to the provisions governing the award of monetary benefits.

An effective date of August 26, 2009, but no earlier, for the award of a 10 percent disability rating for a service-connected right ankle disability is granted, subject to the provisions governing the award of monetary benefits.


REMAND

In July 2010, the RO granted service connection for radiculopathy, right lower extremity and for radiculopathy, left lower extremity as secondary to the Veteran's service-connected lumbar spine disability.  The RO assigned a 40 percent rating for right lower extremity radiculopathy and a 10 percent rating for left lower extremity radiculopathy with an effective date of September 2, 2009.  In September 2010, the Veteran submitted a statement in support of claim along with a copy of VA treatment records regarding, in part, the severity of radiculopathy in his right and left lower extremities.  Such additional evidence provided within one year of the rating decision regarding radiculopathy can reasonably be construed as a notice of disagreement (NOD) with that decision.  See 38 C.F.R. § 3.156(b).  When there has been an adjudication of a claim and the Veteran disagrees with the determination, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  

In January 2012, the RO sent the Veteran a SOC involving his disagreement with the March 2010 rating decision discussed in the decision above.  No reference was made to radiculopathy of the lower extremities in that SOC.  Thus, a remand for issuance of a SOC is necessary regarding the effective dates and ratings assigned for radiculopathy of the right and left lower extremities.  See Manlincon v. West, 12 Vet. App. 238 (1999).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a SOC, containing all applicable laws and regulations, regarding the effective dates and ratings assigned for radiculopathy of the right and left lower extremities that were granted in the July 2010 rating decision.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran perfects an appeal as to these issues within the applicable time period, should the issue be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


